8 U.S. 164
4 Cranch 164
2 L.Ed. 583
HOPKIRKv.BELL
February Term, 1807

1
THIS case was again certified from the circuit court for the district of Virginia.


2
It appeared upon the trial, in addition to the facts stated in the former report of the case,* that Andrew Johnston, one of the partners of the house, trading under the firm of Alexander Spiers, John Bowman and Company, of whom the plaintiff is the surviving partner, Came to this country after the treaty of peace in 1783, viz. in the spring of 1784, and died here in 1785, but that no other partner of the firm has been in this country, at any time since the treaty of peace.


3
C. Lee for plaintiff, cited 3 Dall. 240. 242. 281. Ware v. Hylton.

February 28.

4
The court ordered it to be certified as their opinion that, under ALL the circumstances stated, the act of limitations of Virginia was not a bar to the plaintiff's demand on the note of 21st August, 1772.



*
 See ante, vol. 3. p. 454.